t c memo united_states tax_court john l roth and deanne m roth petitioners v commissioner of internal revenue respondent docket no filed date ps overstated by more than the value of a conservation_easement donated during the taxable_year r’s examiner determined that ps were liable for the gross_valuation_misstatement penalty under sec_6662 and obtained written approval from her immediate supervisor the notice_of_deficiency ultimately issued to ps was based on r’s appeals officer’s closing memorandum for which he obtained written approval from his immediate supervisor the notice_of_deficiency omitted the sec_6662 penalty but r asserted the penalty in his answer which was signed by r’s trial counsel and her immediate supervisor ps contend that r failed to comply with the requirements of sec_6751 and that assessment of the sec_6662 penalty is barred ps also received colorado state_income_tax credits for the charitable donation of a separate conservation_easement for the taxable_year petitioners included in gross_income amounts received from the sale of some of those tax_credits as a result of litigation ps repaid some of those proceeds in subsequent tax years ps contend they are entitled to a taxable_year deduction under sec_1341 for repayment of the credit proceeds held r complied with the requirements of sec_6751 held further the accuracy-related_penalty for a gross_valuation_misstatement is sustained for tax years and held further ps are not entitled to a deduction for the taxable_year under sec_1341 justin d cumming and james r walker for petitioners sara j barkley and miles b fuller for respondent memorandum opinion wherry judge in petitioners granted a conservation_easement to a qualified charitable_organization they claimed a charitable_contribution_deduction for tax_year and a carryover deduction for tax_year together totaling dollar_figure respondent disallowed the deductions and determined federal_income_tax deficiencies of dollar_figure and dollar_figure for tax years and respectively in the notice_of_deficiency respondent determined sec_6662 accuracy-related_penalties of dollar_figure and dollar_figure for tax years and respectively in his answer to the petition however respondent affirmatively asserted sec_6662 gross_valuation_misstatement penalties of dollar_figure and dollar_figure for tax years and respectively petitioners timely petitioned the court to redetermine the deficiencies and penalties and before trial the parties filed a stipulation of settled issues resolving the charitable_contribution_deduction and substantial_valuation_misstatement penalty issues in the case the remaining issues for decision are whether petitioners are liable for each year for a gross_valuation_misstatement penalty and whether petitioners are entitled to a deduction for tax_year for the repayment during tax_year sec_2013 and sec_2014 of proceeds they had previously received from the sale of colorado state_income_tax credits we resolve both issues in respondent’s favor background this case was submitted fully stipulated pursuant to rule the parties’ stipulation of facts with accompanying exhibits is incorporated herein by this reference at the time their petition was filed petitioners resided in colorado 1all section references are to the internal_revenue_code_of_1986 as amended and in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated during tax_year petitioners donated a conservation_easement encumbering acres of land in prowers county colorado on their federal_income_tax return petitioners valued the conservation_easement at dollar_figure and claimed a charitable_contribution_deduction based on that amount because of the adjusted_gross_income limitations in sec_170 petitioners were unable to deduct the entire value of the conservation_easement on their tax_return petitioners deducted on their tax_return a carryover contribution from derived from the unused portion of the claimed easement value of dollar_figure on examination respondent determined that petitioners improperly valued the conservation_easement donation and that the correct value was zero the examiner also determined that petitioners were liable for a penalty under sec_6662 b e and h the recommendation that the penalty be imposed was approved in writing by the examiner’s immediate supervisor the examiner determined in the alternative that petitioners were liable for a accuracy-related_penalty under sec_6662 petitioners submitted a protest letter to the internal_revenue_service office of appeals appeals_office seeking administrative review of the examiner’s proposed report petitioners and the appeals_office did not reach an agreement and the appeals_office ultimately issued the notice_of_deficiency upon which this case is based in a closing memorandum the appeals_office informed petitioners that t he proposed penalties are fully sustained for the government the closing memorandum was approved and signed by the appeals officer’s immediate supervisor the notice_of_deficiency issued by the appeals_office omitted the penalty and included only the sec_6662 accuracy-related_penalty petitioners timely petitioned this court for redetermination of the deficiencies and penalties respondent affirmatively asserted in his answer that the sec_6662 penalty should be calculated at a rate of under sec_6662 resulting in penalties of dollar_figure and dollar_figure for tax years and respectively the answer was signed both by senior counsel for respondent and her immediate supervisor the parties reached a settlement under which they agreed that petitioners are entitled to a charitable_contribution_deduction of dollar_figure for tax_year the parties also agreed that petitioners had reasonable_cause for the value of the charitable_contribution that they reported on their return accordingly respondent concedes that petitioners are not liable for a sec_6662 accuracy-related_penalty the difference in the agreed value of dollar_figure and the claimed value of dollar_figure also meets the test for a gross_valuation_misstatement as defined in sec_6662 unlike with the sec_6662 accuracy-related_penalty petitioners may not claim reasonable_cause to avoid liability for the gross_valuation_misstatement penalty however they assert that imposition of the penalty is inappropriate because respondent failed to comply with the procedural requirements of sec_6751 furthermore as a result of their claimed donation of an earlier separate conservation_easement during tax_year petitioners received colorado state_income_tax credits during petitioners sold for dollar_figure a portion of these credits to another colorado taxpayer as a result of litigation in colorado state court petitioners repaid dollar_figure of that sum in and a further dollar_figure in they contend that they are entitled to a deduction for tax_year for the amounts they repaid in tax_year sec_2013 and sec_2014 discussion as a general_rule the commissioner’s determinations in the notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving by a preponderance_of_the_evidence that the determinations are improper see rule a 290_us_111 the burden of proving a factual issue relating to a tax_liability shifts to the commissioner under certain circumstances sec_7491 the burden_of_proof likewise falls upon the commissioner with respect to any new_matter increases in deficiency and affirmative defenses pleaded in the answer rule a because the standard of proof in this case is the preponderance_of_the_evidence and the preponderance_of_the_evidence favors respondent we decide the case on the weight of the evidence and not on an allocation of the burden_of_proof see sec_7491 138_tc_306 sec_6662 imposes a penalty on an underpayment_of_tax attributable to any of the reasons listed in sec_6662 these include a ny substantial_valuation_misstatement under chapter sec_6662 as relevant to this case a substantial_valuation_misstatement exists where the value of any property claimed on a return for income_tax i sec_150 or more of the correct value for that property sec_6662 where the claimed value is or more of the actual value a gross_valuation_misstatement the penalty rate provided for in sec_6662 is increased to sec_6662 and a i in the case of any underpayment attributable to a gross_valuation_misstatement with respect to charitable_contribution_deduction property the sec_6664 reasonable_cause exception for underpayments does not apply sec_6664 now sec_6664 the parties have stipulated that the easement petitioners donated in had an actual value of dollar_figure petitioners claimed charitable_contribution deductions for an easement with a claimed value of dollar_figure which is more than of dollar_figure absent some other consideration a penalty of will apply to the resulting underpayments in tax i sec_6751 petitioners assert that respondent’s noncompliance with sec_6751 invalidates the proposed penalties sec_6751 provides no penalty under this title shall be assessed unless the initial determination of such assessment is personally approved in writing by the immediate supervisor of the individual making such determination or such higher level official as the secretary may designate compliance with sec_6751 is appropriately considered in this deficiency proceeding and showing such compliance is part of respondent’s burden of production under sec_7491 see graev v commissioner t c __ date supplementing t c __ date sec_6751 exempts from the application of sec_6751 additions to tax under sec_6651 sec_6654 and sec_6655 along with any other penalty automatically calculated through electronic means respondent has not asserted that these exceptions apply in this case petitioners contend that the initial determination referenced by sec_6751 is the issuance of the notice_of_deficiency while written approval for the gross_valuation_misstatement penalty was obtained before the issuance of the notice_of_deficiency in this case petitioners assert that it was the appeals officer who handled their case not the examiner who made the initial determination with respect to the gross_valuation_misstatement penalty according to petitioners because the appeals officer failed to get approval from his immediate supervisor for the gross_valuation_misstatement penalty before issuing the notice_of_deficiency respondent failed to comply with the requirements of sec_6751 and may not assess the penalty against them petitioners also contend that respondent failed to comply with sec_6751 with respect to the gross_valuation_misstatement penalty and thus he should be estopped from seeking to assert it later at trial the resolution of these disputes is controlled by our decision in graev and 851_f3d_190 2d cir vacating and remanding in part aff’g in part and rev’g in part tcmemo_2015_42 in all three of the instances in which respondent sought to assert penalties in this case the individual proposing the penalties received personal approval from his or her immediate supervisor the examiner who proposed the gross_valuation_misstatement penalty the first time and the accuracy-related_penalty in the alternative received personal written approval from her group manager likewise the appeals officer received personal written approval from his team manager for the gross_valuation_misstatement penalty and for the penalty that was shown on the notice_of_deficiency and the senior counsel who pleaded affirmatively in respondent’s answer to the petition that petitioners are liable for the gross_valuation_misstatement penalty received her associate area counsel’s personal written approval as evidenced by the latter’s signature on the answer filed in this court in sum no matter which of these three instances was the initial determination of the penalty sec_6751 was satisfied because each instance was approved in writing by an immediate supervisor respondent in his answer affirmatively asserted the gross_valuation_misstatement penalty and included a computation of that penalty see sec_6751 this answer was signed by both respondent’s senior counsel and her supervisor the associate area_counsel see sec_6751 there was nothing improper in this for the commissioner routinely asserts sec_6662 penalties in answers and the court has jurisdiction over them pursuant to sec_6214 chai v commissioner f 3d pincite n the court concludes petitioners’ argument that the chief_counsel for the internal_revenue_service is not empowered to make such a determination is without merit under sec_6214 and both chai and graev the commissioner may assert additional penalties in his answer since the chief_counsel functions as an agent of the internal_revenue_service sec_7803 and the chief_counsel or_his_delegate is its sole representative in this court sec_7452 it follows that if the commissioner is allowed to assert additional penalties in his answer--as indeed he is--then the chief counsel’s delegate who represents the commissioner in this case is a proper individual to do so in this court see rule a 101_tc_412 therefore to the extent that the chief_counsel for the internal revenue service’s delegate is the individual whose immediate supervisor under sec_6751 must personally approve in writing the assertion of a penalty that is first raised in the answer that is what occurred here as evidenced by the signature of respondent’s associate area_counsel on the pleading respondent thu sec_2when respondent first raises an additional penalty in his answer rather than in the statutory notice he has the burden_of_proof as well as the burden of production pursuant to sec_7491 complied with sec_6751 and met any burden of production under sec_7491 accordingly we find that petitioners are liable for the gross_valuation_misstatement penalty for tax years and ii sec_1341 during tax_year petitioners received colorado state_income_tax credits in connection with a claimed charitable_contribution_deduction during tax_year they sold some of these tax_credits and recognized proceeds of dollar_figure as a result of litigation in colorado state court petitioners were required to repay a portion of the proceeds during tax_year sec_2013 and sec_2014 they claim that they are entitled to a deduction for tax_year for those amounts sec_1341 provides relief to taxpayers who include amounts received under a claim of right in their taxable_income but then repay some of those amounts in a future tax_year the provision has three basic requirements the item must have been included in gross_income for a prior taxable_year or years because it appeared that the taxpayer had an unrestricted right to it a deduction is allowable for the taxable_year at issue because it was established after the close of such prior taxable_year or years that the taxpayer did not have an unrestricted right to it and the amount of such deduction exceeds dollar_figure sec_1341 if all of these requirements are satisfied the taxpayer may deduct the item for the year in which the repayment is made 114_tc_570 aff’d 271_f3d_740 8th cir udeobong v commissioner tcmemo_2016_109 at farahani v commissioner tcmemo_2014_111 at uscinski v commissioner tcmemo_2006_200 92_tcm_285 petitioners may not deduct for payments they made in and we need not decide whether they are entitled to a deduction for the year in which they actually repaid the proceeds from the sale of tax_credits see udeobong v commissioner at it is clear that they are not entitled to such a deduction for tax_year to reflect the foregoing decision will be entered under rule
